                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MICHAEL A. KEETON,                              )          CASE NO. 4:19-CV-656
                                                )
                                                )
                       PETITIONER,              )          JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )          MEMORANDUM OPINION &
                                                )          ORDER
UNITED STATES OF AMERICA                        )
                                                )
                                                )
                      RESPONDENT.               )

         On March 25, 2019, petitioner, Michael A. Keeton, filed an application for a writ of

habeas corpus, pursuant to 28 U.S.C. § 2241. (Doc. No. 1 (Petition).) In his application,

petitioner seeks from this Court a nunc pro tunc designation, which would given him credit

toward his federal sentence for time spent in state court and result in his immediate release. (Id.

at 8.)

         Now before the Court is the motion of respondent, the United States of America, to

dismiss this habeas action. (Doc. No. 8 [“MTD”].) In support of its motion, respondent

represents that, since the filing of the instant habeas petition, this Court—which also presided

over petitioner’s federal criminal case—issued an amended judgment that approved petitioner’s

request for a retroactive nunc pro tunc designation and ordered his federal sentence to run

concurrent with his state sentence. (N.D. Ohio No. 1:12-CR-372, Doc. No. 65 at 417-23.)

Petitioner was released from federal custody on April 12, 2019. (See id.; see Doc. No. 6-1

(Declaration of Alisha Gallagher [“Gallagher Decl.”]) ¶ 2.)
          Under Article III of the United States Constitution, federal courts may only adjudicate

actual, ongoing cases or controversies. Lewis v. Continental Bank, 494 U.S. 472, 477, 110 S. Ct.

1249, 108 L. Ed. 2d 400 (1990). Because petitioner has already received the relief he requests in

the present action, his habeas petition has been rendered moot and is subject to dismissal. See

Brock v. U.S. Dep’t of Justice, 256 F. App’x 748, 750 (6th Cir. 2007) (“Mootness results when

events occur during the pendency of the litigation which renders the court unable to grant the

requested relief.”)

          Accordingly, and for all of the foregoing reasons, respondent’s motion to dismiss is

GRANTED, and the petition for a writ of habeas corpus (Doc. No. 1) is DISMISSED. Further,

for the reasons set forth above, the Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that

an appeal from this decision could not be taken in good faith, and that there is no basis upon

which to issue a certificate of appealability. 28 U.C.S. § 2253; Fed. R. App. P. 22(b). This case is

closed.

          IT IS SO ORDERED.



Dated: May 13, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                 2
